Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-18 are pending in the application.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 23 June 2022; however, upon further consideration new prior art rejections are set forth as explained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US 2013/0105010) in view of Yoshida (US 6,651,900).
Regarding claim 1, McLoughlin discloses a fire extinguisher system (par. 2), wherein the fire extinguisher system comprises the following: 
at least one hose (12) having an extinguisher nozzle (14) arranged at an end of the hose (fig. 1), by which a pressurized extinguishing fluid is releasable, 
a conveying pump (20) for pressurized conveying of the extinguishing fluid in the hose towards the extinguisher nozzle (par. 7; fig. 1), 
a first supply line (fig. 1 - line between tank 71 and line 61) to the conveying pump from a tank (71) of a fire extinguisher device, 
a second supply line (fig. 1 - line 61 between “Water Intake” and junction with line from tank 71) to the conveying pump from a stationary extinguishing fluid source, 
a control device (110) for operating the fire extinguisher system (par. 13), wherein the control device comprises:
a controller (92) positioned at a distance from the extinguisher nozzle (fig. 1) and functioning as an operations center (par. 10), 
a first radio device (118) for converting signals into radio signals and outputting the radio signals (fig. 2; par. 13), 
a second radio device (par. 13 - inherent to the electronics at the nozzle in order to enable the “wireless communication of data” with the master controller) to be carried by an operator of the fire extinguisher system receiving radio signals output by the first radio device (par. 13), 
a display (104) to be carried by the operator of the extinguisher nozzle on which information based on the outputted radio signals is displayable (par. 11 - the “display panel” of the user interface 104),
wherein the controller transmits data to the end of the hose with the extinguisher nozzle (par. 13),
wherein the first radio device is for converting signals into radio signals and outputting the radio signals (par. 13), and
wherein the data is transmitted from the first radio device to the second radio device via radio transmission (par. 13).  
McLoughlin does not disclose a control line running along the hose to the end of the hose with the extinguisher nozzle, wherein the controller transmits data via the control line to the end of the hose with the extinguisher nozzle, and that the first radio device is connected to the control line proximate the extinguisher nozzle.  
Yoshida teaches a control device for operating a fire extinguisher system (col. 1, ln. 10-17), the fire extinguisher system comprising a hose (6) having an extinguisher nozzle (36) arranged at an end of the hose (figs. 1, 3), a control line (33) running along the hose to the end of the hose with the nozzle (fig. 1), wherein the controller transmits data via the control line to the end of the hose with the extinguisher nozzle (col. 7, ln. 20-22), and a nozzle control unit (8) is connected to the control line (col. 7; ln. 12-16)  proximate the extinguisher nozzle (figs. 1, 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device of McLoughlin to further comprise a control line running along the hose to the end of the hose with the extinguisher nozzle, wherein the controller transmits data via the control line to the end of the hose with the extinguisher nozzle, and that the first radio device is connected to the control line proximate the extinguisher nozzle, as taught by Yoshida, since the prior art references teach that it is known that a wireless connection and a wired connection are functional equivalents for transmitting data via an electrical control signal.  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have substituted the wired connection having a control line running along the hose to the extinguisher nozzle, taught by Yoshida, for the wireless connection, taught by McLoughlin, because both were known equivalents for transmitting data.  This substitution would have resulted in the predictable result of communicatively coupling the controls at the nozzle with the centralized controller for the fire extinguishing system.  Further, providing the control line of Yoshida, which runs along the fire hose, does not present the usual inconvenience of a wired connection of having a physical tether between separate, often remotely arranged elements since both the nozzle and the centralized control device must already be tethered by the hose.  Additionally, a wired connection usually presents less difficulty establishing and maintaining communication between the separate elements.
McLoughlin does further disclose that the user interface may be disposed on the nozzle and on the firefighters’ helmet visor or mask in the form of a heads-up-display and may have user input devices and a display (par. 13).  
	It would have been further obvious for one having ordinary skill in the art to wirelessly couple the user interface on the nozzle with the user interface on the helmet visor via a first radio device on the nozzle and a second radio device in the helmet.  McLoughlin as modified by Yoshida includes a wired connection along the hose between the controller and the user interface on the nozzle, and McLoughlin discloses wirelessly connecting the controller and a user interface, as already explained.  Therefore, providing a wireless connection between the user interface on the nozzle and the user interface in the helmet via first and second radio devices was known at the time of the effective filing date of the claimed invention and would provide a convenient means for transmitting data to the firefighter without physically impeding the firefighters’ movements with a wired connection between the firefighter and the nozzle.  
Regarding claim 2, McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 1 and further wherein the display comprises a head-up display (par. 13).
Regarding claim 3, McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 1 and further wherein the information displayed in the display based on the radio signals, is displayable in a further display (par. 15 - “display…information”) which is located proximate an operations center.
Regarding claim 4, McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 1 and further comprising a data interface (18) which allows for a parallel data transmission via a communication cable between the control line and the display (par. 13 - the controller 92 communicates with the display 120, and the display can communicate back to the controller 92).
Regarding claim 5, McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 1 and further wherein at least one of the following information is displayed in the display:  current filling level of the tank with extinguishing fluid (par. 9 - via tank level sensor 79), time remaining for releasing extinguishing fluid from the tank (cl. 13), status indication (102, see par. 11) with regard to existence and/or non-existence of a conveying connection of extinguishing fluid from the stationary extinguishing fluid source to the fire extinguisher device (par. 9 - via pressure sensor 68),  and/or an alarm signal (par. 13, 15 - “alerts”).
Regarding claim 6, McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 1 and further wherein radio signals output by the second radio device are receivable by the first radio device (par. 13).
Regarding claim 7, McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 1 and further wherein a bidirectional voice communication channel is carried out via the control line, the first radio device, and the second radio device (par. 13, 14).
Regarding claim 8, McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 1 and further wherein the extinguisher nozzle is an extinguisher nozzle which is portable by the firefighter or a permanently mounted extinguisher nozzle (fig. 1).
Regarding claim 9, McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 1 and further wherein, in the region of the first supply line and second supply line, a pressure-controlled manifold valve (70, which is a “check valve”, see par. 9) is provided upstream of the conveying pump (fig. 1).
Regarding claim 10, McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 9 and further wherein the pressure-controlled manifold valve is controlled via pressure applied in the second supply line to the manifold valve (par. 9; fig. 1 - since the valve 70 is a “one-way check valve” pressure applied in the second supply line will cause the valve to be closed).
Regarding claim 13, McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 9 and further comprising, in a loaded state of the manifold valve a flow connection  between the tank and pump (par. 15 - “If there is a loss in the external water supply, the master controller 92 may close the supply line valve 62 and open the valve 70 from the tank to the pump 20.”).
Regarding claim 14, McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 9 and further wherein the manifold valve is magnet-loaded (par. 9 - the valve 70 is operated by a motor, which inherently has an electromagnet).
Regarding claim 15, McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 9 and further wherein the personnel are kept informed as to the operating status of the fire extinguisher system (par. 15).  McLoughlin in view of Yoshida does not explicitly disclose wherein a switching position of the manifold valve is displayable on the display.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device of McLoughlin in view of Yoshida to make a switching position of the manifold valve is displayable on the display since the position of the manifold valve is an indication of the operating status of the fire extinguisher system.  
Regarding claim 16, McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 9 and further comprising a return line (80) from the conveying pump to the tank (fig. 1).
Regarding claim 17, McLoughlin in view of Yoshida discloses the extinguisher nozzle for a fire extinguisher system, for use in a control system for operating a fire extinguisher system described regarding claim 9, and further wherein the first radio device is connected to the control line running along the hose for establishing a data communication connection (as described regarding claim 1), and the first radio device is configured to receive signals via the control line and to output the signals and/or to receive signals originating from a transmitter (94, see par. 13).
Regarding claim 18, McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 17 and further wherein, for operating the first radio device, the extinguisher nozzle has an electrical energy source (par. 11 - inherent since the status light 102 and user interface 104 are electrical and require electrical energy to operate).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin in view of Yoshida and further in view of Laskaris (US 2005/0077057).
McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 9.  McLoughlin in view of Yoshida does not disclose wherein the pressure applied in the second supply line to the manifold valve is supplied with the pump.
Laskaris teaches a fire extinguisher system comprising a conveying pump (14), a supply line (16/26) to the conveying pump from a stationary extinguishing fluid source (figs. 1A, 2), and a pump (10) upstream of the conveying pump in the supply line (fig. 1a), wherein the pump ensures that fluid is provided to the inlet of the conveying pump at a pressure that prevents cavitation (par. 2).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire extinguisher system of McLoughlin in view of Yoshida to include a pump in the second supply line, as taught by Laskaris, since this was known to prevent cavitation at the inlet of the conveying pump.  Further, such a modification would result in the pressure applied in the second supply line to the manifold valve being supplied by the pump.  
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin in view of Yoshida and further in view of Beltrami et al. (US 2011/0290338).
McLoughlin in view of Yoshida discloses the fire extinguisher system described regarding claim 10 and further wherein a switching of the manifold valve takes place at a pressure threshold value (par. 15 - upon “a loss in the external water supply, the master controller 92 may close the supply line valve 62 and open the valve 70”).  McLoughlin in view of Yoshida does not disclose that the pressure threshold value is adjustable.  
Beltrami teaches a manifold valve (18) for a water distribution system having a first supply line (15) from a water tank (11, see fig. 1) and a second supply line (20) from a water main (par. 20), and wherein the manifold valve is arranged in the region of the first supply line and second supply line (fig. 1), wherein the manifold valve is controlled via pressure applied in the first supply line to the manifold valve (par. 21, 23), and wherein the switching of the manifold valve takes place at a pressure threshold value (par. 23), and the pressure threshold value is adjustable (valve 38 can be supplied with or without the spring 44, see figs. 7a and 7b, which will control the pressure threshold at which valve 38 opens and allows fluid pressure to close valve 28).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire extinguisher system of McLoughlin in view of Yoshida to replace the separate valves 62 and 70 with the manifold valve of Beltrami since this would eliminate a valve from the system while still providing the ability of the system to automatically switch from one source of water to another based on availability.  Additionally, the manifold valve of Beltrami can be adjusted to operate at different supply pressures.  
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the interpretation of the prior art being used in the current rejection.  Therefore, McLoughlin in view of Yoshida is interpreted to disclose each and every limitation of amended claim 1, as explained in the rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752